Citation Nr: 0733730	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 2002 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's current headaches did not have their onset 
in active service.

2.  The veteran's current headaches were not a symptom of an 
organic disease of the nervous system manifest to a degree of 
10 percent or more disabling in the first year following the 
veteran's separation from active service.

3.  The veteran's current headaches are not related to his 
active military service. 


CONCLUSION OF LAW

The criteria for service connection for headaches have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

Service incurrence of an organic disease of the nervous 
system may be presumed if manifested to a compensable degree 
(10 percent or more) within one year of the veteran's 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The veteran's service medical records (SMRs) are entirely 
silent for any mention of headaches, trauma to the head, or 
loss of consciousness.  

Post-service medical records first reflect the veteran's 
complaints of headaches during a September 2003 VA 
examination.  The veteran dated the onset of his chronic 
headaches to November 2002 during training at Fort Jackson, 
South Carolina where he had to go into the gas chamber.  He 
stated that about forty-eight hours after that exercise he 
began to have continuous headaches on a daily basis involving 
the frontal occipital area, which continue today.  The 
veteran indicated that he went to the dispensary in service 
for his headaches where he was given Tylenol.  Current 
neurological examination was normal.  The impression was 
chronic headaches dating back to November 2002 while at Fort 
Jackson, South Carolina.  The examiner noted that the veteran 
took Tylenol as needed, which only provided minimal relief.  
The veteran's headaches, as described, were frontal and 
occipital in nature and were worse in the morning.  The Board 
notes that during the examination, the veteran also described 
falling down steps where he injured his back during service 
in February 2003, but he never claimed that he sustained 
trauma to his head as a result of the same fall.

A June 2004 VA outpatient record reflects that the veteran 
reported falling down a flight of stairs in 2003, during 
military service, where he claims to have hit the back of his 
head and sustained a loss of consciousness.  The veteran 
complained of having posterior scalp headaches ever since 
that accident.  He described headaches that were located in 
the back of his head, that were sharp, non-radiating, and 
were about a 6 to 8 out of 10 in severity.  With severe 
headaches, he stated that he got right eye blurring, but no 
syncope or nausea.  On examination he had head and scalp 
tenderness.  The impression was chronic posterior headaches, 
status post fall in 2003 - questionable post-concussion.  An 
MRI of the head was negative - stable.  

An August 2004 VA outpatient record reflects that the veteran 
was prescribed Naprosyn as needed for his headaches.  He 
continued to complain of pain on the right side of his skull, 
but no longer had blurring in the right eye.  

Considering the evidence in light of the above legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for headaches.  
Initially, the Board finds that although the veteran was 
diagnosed with headaches in his first year post service, they 
are not shown to be a symptom of an organic disease of the 
nervous system objectively shown to be disabling to a degree 
of 10 percent within the initial post-service year; 
therefore, presumptive service connection is not for 
application.  See 38 C.F.R. §§ 3.307 and 3.309. 

The Board also finds that the claim for service connection 
for headaches on a direct basis also must fail.  SMRs do not 
show that the veteran had headaches during service, much less 
that he had chronic headaches, and there is no persuasive 
medical evidence that relates the veteran's current headaches 
to his period of active military service.

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

In this case, the Board concludes that the veteran's 
statements concerning his headaches are not credible evidence 
of the incurrence of headaches during his active military 
service, due to several discrepancies in his various 
statements.  Moreover, the veteran's statements are not 
corroborated by his service medical records.  During the 
September 2003 VA examination, the veteran initially asserted 
that he had headaches as a result of November 2002 military 
training where he was exposed to a gas chamber.  In the June 
2004 VA outpatient record, however, he attributed the onset 
of his headaches to a fall down a flight of stairs in which 
he claimed to have hit the back of his head and lost 
consciousness during service in 2003.  Notably, when he 
initially described his fall down the stairs during the 
September 2003 VA examination, he only claimed that this 
accident resulted in an injury to his back.  Also, the 
service medical records refer to the veteran's treatment for 
back pain following a fall down a flight of stairs, but they 
do not mention loss of consciousness or headaches, which, if 
present, would likely have been recorded.  Similarly, the 
service medical records contain no reference to headaches 
following a gas chamber exercise.  In fact, they do not refer 
to headaches at all, although the veteran states he was 
treated for headaches in service.  Also, during the September 
2003 VA examination, the veteran described his chronic 
headaches as frontal and occipital in nature; however, by 
June 2004, he not only attributed his alleged chronic 
headaches to a different incident in service, but he 
described them as posterior in nature. In light of the above 
contradictory statements provided by the veteran and with no 
competent medical evidence to corroborate the history 
provided, the Board finds the veteran's statements are not 
credible and therefore of no probative value.  

Consequently, the September 2003 and June 2004 medical 
impressions based on the inaccurate history given by the 
veteran are also of no probative value, Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible if the Board 
rejects the statements of the veteran); cf. Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005)( Board may not reject 
a medical opinion solely on the rationale that it was based 
on history given by the claimant, without first testing the 
credibility of the history on which it was based).  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, the Board is not required to accept evidence 
that is simply lay information recorded by a medical 
examiner, unenhanced by medical opinion or analysis.  Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).

In the absence of competent medical evidence linking the 
veteran's headaches to service or any incident therein, 
service connection for headaches must be denied. 

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the benefit of the 
doubt is not for application. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

II.  Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 


Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by an August 2003 letter, 
which was provided to the veteran before the initial 
unfavorable rating decision was issued in January 2004. The 
Board notes, however, that the veteran was not provided with 
the specific elements of notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, the veteran 
was not specifically requested to send VA whatever evidence 
he had "in his possession" pertaining to his claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  In other words, VA has 
the burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.

The Board finds that the presumption of prejudice for lack of 
the Dingess notice has been rebutted in this case because 
service connection has been denied; consequently, as a matter 
of law, neither an effective date nor a disability evaluation 
could be awarded for headaches.  His veteran status is not at 
issue.  Additionally, the veteran was not prejudiced by not 
including the phrase "in his possession" in the notice 
letter.  The language in the August 2003 letter was 
sufficient to advise the veteran to submit pertinent evidence 
he had in his possession to the VA.  In fact, in response to 
the August 2003 notice letter, the veteran submitted a VA 
Form 21-4138 to the RO later that month stating that he did 
not have any medical treatment records to submit at that time 
and that all his treatment was performed while he was in the 
military.  Thus, the veteran has had a meaningful opportunity 
to participate in the adjudication process, so he was not 
prejudiced by any error in the notice letter.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).

VA has also complied with the duty to assist the claimant in 
obtaining evidence to substantiate the claim for service 
connection.  The veteran's service medical records and VA 
treatment records have been obtained, an examination has been 
provided, and the veteran has been afforded an opportunity to 
submit statements on his behalf, which he and his 
representative have done. There are no additional pertinent 
records that the veteran has reported that have not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for headaches is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


